Case 9:19-bk-11573-MB         Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45              Desc
                               Main Document    Page 1 of 28


 1  MICHAEL McCONNELL
    Michael.McConnell@kellyhart.com
 2 201 Main Street, Suite 2500
    Fort Worth, Texas 76102
 3 Telephone: (817) 878-3569
    Facsimile: (817) 878-9769
 4
    Chapter 11 Trustee
 5
    ERIC P. ISRAEL (State Bar No. 132426)
 6 eisrael@dgdk.com
    JOHN N. TEDFORD,IV (State Bar No. 205537)
 7 jtedford@dgdk.com
    DAMNING, GILL,ISRAEL & KRASNOFF,LLP
 8 1901 Avenue of the Stars, Suite 450
    Los Angeles, California 90067-6006
 9 Telephone: (310)277-0077
    Facsimile: (310)277-5735
10
    Proposed Attorneys for Michael A. McConnell,
1 1 Chapter 11 Trustee

12
                              UNITED STATES BANKRUPTCY COURT
13
                               CENTRAL DISTRICT OF CALIFORNIA
14
                                        NORTHERN DIVISION
15
                                                      Case No.: 9:19-bk-11573-MB
16
                                                      Chapter 11
17
                                                      CHAPTER 11 TRUSTEE'S NOTICE OF
18                                                    APPLICATION AND APPLICATION TO
                                                      EMPLOY DAMNING,GILL,ISRAEL &
19                                                    KRASNOFF,LLP AS GENERAL
                                                      BANKRUPTCY COUNSEL; AND
20                                                    STATEMENT OF DISINTERESTEDNESS

21                                                    fNo Hearing ReQuiredl

22 TO THE HONORABLE MARTIN BARASH,UNITED STATES BANKRUPTCY JUDGE,

23 AND INTERESTED PARTIES:

24          PLEASE TAKE NOTICE THAT Michael A. McConnell, the Chapter 11 trustee (the

25 "Trustee" or "applicant") of the estate of HVI Cat Canyon, Inc.(the "debtor"), will and hereby does

26 move the Court for an order authorizing him to employ banning, Gill, Israel &Krasnoff, LLP

27 ("banning-Gill" or the "Firm") as his general bankruptcy counsel, at the expense of the estate,

28 effective as of October 21, 2019 (the "application").

     1564297.2 26932
Case 9:19-bk-11573-MB           Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                Desc
                                 Main Document    Page 2 of 28



 1           The Trustee believes that good cause exists to employ the Firm as his general insolvency

2 counsel in this case. The Trustee needs the services of the Firm to advise the Trustee regarding

3 matters of bankruptcy law generally and Chapter 11 in particular, the Trustee's rights and remedies

4 in this case, and other matters pertaining to this case. The Firm has substantial experience and

 5 expertise regarding matters of bankruptcy law and is well-qualified to represent the Trustee. "1'he

6 terms of the Trustee's proposed retention of the Firm in this case are reasonable.

7             Applicant respectfully requests that the Court enter an order authorizing the Trustee, based

 8 upon the foregoing and pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014(a) of the

 9 Federal Rules of Bankruptcy Procedure, to employ the Firm as its general bankruptcy counsel,

10 effective as of October 21, 2019, with compensation of the Firm to be in accordance with the terms

     set forth herein.

12           The Trustee submits this application pursuant to Federal Rules of Bankruptcy Procedure

13 ("FRBP")2014 and Local Bankruptcy Rules("LBR")2014-1(b) and 9013-1.

14            The application is based upon this notice of application, the attached Memorandum of

15 Points and Authorities, the attached Statement of Disinterestedness, the complete files and records

16 of this case, and such other evidentiary matters as may be presented to the Court.

17           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013

18 1(0)(1)(A)(ii), any objection and request for hearing must be in writing and must be filed and

19 served within fourteen (14) days after of the date of mailing of this Notice, plus an additional 3

20 days if this notice of motion was served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or (F).

21   The response or opposition to the application shall be filed with the Bankruptcy Court and served

22 on the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara, CA 93101, and

23 counsel for the Trustee, Eric P. Israel, at 1901 Avenue of the Stars, Suite 450, Los Angeles, CA

24 ~ 90067.

25 ///

26 ///

27 ~ ///

28 ///

     1564297.2 26932                                    2
Case 9:19-bk-11573-MB           Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                  Desc
                                 Main Document    Page 3 of 28



 1           If you fail to file a written response within fourteen days ofthe date of the service of this

2 notice, plus an additional 3 days if this notice of motion was served by snail or pursuant to Fed. R.

3 Civ. P. 5(b)(2)(D) or (F), the Court may treat such failure as a waiver of your right to oppose the

4 application and may grant the requested relief.

5

6
                   L
7 DATED: November ~ ,2019                        DAMNING, GILL,ISRAEL & KRASNOFF,LLP

8

9                                                By,
10                                                      RIC P. ISRAEL
                                                       Proposed Attorneys for Michael A. McConnell,
11                                                     Chapter 11 Trustee
12

13 Date of Mailing: November 14, 2019

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1 564297.2 26932                                    3
Case 9:19-bk-11573-MB           Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                 Desc
                                 Main Document    Page 4 of 28



 1                                             APPLICATION

2            Michael A. McConnell, the Chapter 11 trustee (the "Trustee" or "applicant") for the estate

3 of HVI Cat Canyon, Inc.(the "debtor"), hereby applies for entry of an order under 11 U.S.C. §

4 327(a) authorizing the employment and retention of banning, Gill, Israel &Krasnoff, LLP

5 ("banning-Gill" or the "Firm") as his general bankruptcy counsel, effective as of October 21, 2019,

6 I as follows:

7

 8 A.        The Bankruptcy Filing

9            On July 25, 2019(the "Petition Date"), the debtor commenced this case by filing a

10 voluntary petition for relief under Chapter 11 of title 11 of the United States Code (the "Code").

1 1 The case was originally filed in the Southern District of New York. The case was transferred to the

12 Northern District of Texas, and then later to the Central District of California.

13           The debtor initially operated its business as a "debtor in possession," allowing it to exercise

14 substantially all rights of a trustee in the bankruptcy case. On or about October 16, 2019, the Court

15 entered its Agreed Order Granting Motionfor Appointment ofa Chapter 11 Trustee. On or about

16 October 21, 2019, the U.S. Trustee appointed Michael A. McConnell as the Chapter 11 Trustee for

17 the debtor's estate. On or about October 22, 2019, the Court entered an order approving the

18 appointment of Michael A. McConnell as the Chapter 11 trustee in this case.

19            The debtor is a Colorado corporation authorized to conduct business in the State of

20 California. It is the owner and operator of producing oil and gas interests in California. According

21 to the debtor, it "owns an approximately 100% working interest and an average 85%net revenue

22 interest in over 1,000 oil wells in the Santa Maria Valley of Santa Barbara County, North Belridge

23 in Kern County, and Richfield East Dome Unit in Orange County."1 The debtor employs

24 approximately 50 individuals. The debtor has a long history of violations and issues with regulatory

25 agencies.

26            Applicant's preliminary investigation has revealed that the estate assets may include, among

27
     ~ Docket no. 16, pp. 1-2, ¶ 2.
28

      1 564297.2 26932                                  4
Case 9:19-bk-11573-MB           Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                  Desc
                                 Main Document    Page 5 of 28



 1   other property, cash, deposits, accounts receivable, raw materials, office and computer equipment

2 including oil production equipment, oil and gas leases (the "Property").

3            The debtor on its schedules listed secured claims in favor of several entities, including a

4 senior lien against all of its assets in favor of UBS,LLC ("UBS"). UBS advises that its lien

5 aggregates approximately $120 million. In contrast, the Trustee is advised that the Court recently

6 ~ found that the debtor's assets were worth between $50 million and $75 million at a cash collateral

7 hearing. The debtor is a party to numerous key contracts with affiliates, including providing it

8 office and administrative services, trucking services, diluent purchases and sale of its product.

 ~ UBS and others sought the appointment of a Chapter 11 trustee in this case.

10           As set forth below, by this application, the Trustee seeks to employ banning-Gill as his

11   general counsel, to assist the Trustee with respect to legal issues regarding various matters that

12 have or will arise in the administration of the debtor's estate including, without limitation, the

13 matters detailed below.

14

15 B.         The Proposed Retention of General Bankruptcy Counsel; banning, Gill, Israel &

16           Krasnoff, LLP

17            Applicant determined upon his investigation that it is necessary and appropriate to retain

18 general counsel to assist and advise Applicant with respect to legal issues and various matters

19 including, without limitation, the following:

20                      a.   advise the Trustee about issues arising under Chapter 11, including

21   compliance, plan proposals and other reorganization issues;

22                      b.   advise the Trustee on operating issues, including relationships with affiliates

23 and allegations that affiliates made improper transfers and setoffs;

24                      c.   aid the Trustee in investigating the debtor's financial affairs and transactions;

25                      d.   assist the Trustee in the preparation of, reports, accounts, and pleadings

26 related to the debtor's case;

27                      e.   advise the Trustee concerning the requirements of the Bankruptcy Court, the

28 Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules;

     1 564297.2 26932                                    5
 Case 9:19-bk-11573-MB          Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                   Desc
                                 Main Document    Page 6 of 28



 1                      f.   file any motions, applications or other pleadings appropriate to effectuate the

 2 debtor's reorganization, and to negotiate with parties in interest concerning the future of the debtor

 3 and its reorganization;

 4                      g.   represent the Trustee in contested matters and adversary proceedings and at

 5 hearings before this Court;

 6                      h.   assist the Trustee in identifying, analyzing, and obtaining possession of

 7 property of the estate, including, if appropriate, seeking the turnover of property of the estate and

 8 conducting examinations pursuant to Bankruptcy Rule 2004;

 9                      i.   assist the Trustee with the use, sale, or lease of property of the estate;

10                      j.   assist the Trustee with the abandonment or other disposition of property of

1 1 the estate;

12                      k.   investigate and pursue avoidable transfers, if appropriate;

13                      1.   assist with the collection of accounts receivables, if any, and other claims of

14 the estate;

15                      m.   analyze and review the validity of claims of alleged creditors and, if

16 appropriate, object to those claims;

17                      n.   analyze the validity of all administrative expenses and, if appropriate, object

18 to those expenses;

19'                     o.   assist the Trustee with the settlement and compromise of claims by or

20 against the estate, or pertaining to matters relating to this case;

21                      p.   advise the Trustee so that he may properly comply with the Bankruptcy

22 Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and the Guidelines of the United States

23 Trustee; and

24                      q.   respond to or oppose motions for relief from stay, where appropriate;

25                      r.   prosecute claims objections if appropriate to the extent that funds are

26 generated for the estate; and

27                      s.   perform services related to such other legal matters as may arise in the

28 administration of this estate.

      1564297.2 26932                                    G
Case 9:19-bk-11573-MB             Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                  Desc
                                   Main Document    Page 7 of 28



 1                     At this time, the Trustee holds no free and clear funds in the estate, as all funds are

 2 cash collateral of UBS. A short-term carve-out for professional fees has been negotiated with

 3 UBS covering the first 5 weeks of the Trustee's involvement. It is not clear that fee and clear funds

4 can be generated in this case after that or that future carve-outs will be forthcoming, and there is no

 5 assurance that administrative fees and costs incurred could be paid, including the fees of any

6 professional employed by the estate. Notwithstanding this risk of nonpayment, the Trustee was

 7 able to procure the services of banning-Gill as his general counsel. banning-Gill has agreed to

 8 represent the Trustee, effective as of October 21, 2019. No retainer is proposed for this

 9 engagement.

10

1 1 C.       The Firm's Qualifications and Services to be Rendered

12           banning-Gill specializes in bankruptcy practice and is well able to perform the required

13 legal services. banning-Gill is experienced in debtor/creditor matters including, among other

14 things, the representation of bankruptcy trustees and various interested parties who appear in

15 bankruptcy cases. banning-Gill is competent to perform the requisite legal services in this

16 bankruptcy case. banning-Gill's breadth of experience and length of service in the legal

17 community is described in its firm resume, a copy of which is attached as Exhibit "1" to the

18 Statement of Disinterestedness (the "Statement"), filed with this Application and incorporated

19 herein.

20           The lawyers affiliated with banning-Gill have practiced in bankruptcy courts for many

21   years. banning-Gill has handled virtually every type of matter which may arise in the context of a

22 bankruptcy case. banning-Gill has been retained as attorneys for trustees in thousands of different

23 bankruptcy cases. banning-Gill and all of the lawyers affiliated with it who will work on this

24 bankruptcy case are familiar with the Bankruptcy Code, Federal Rules of Bankruptcy Procedure

25 and the Local Bankruptcy Rules. banning-Gill will comply with the Bankruptcy Code and all

26 applicable rules in this bankruptcy case.

27           As of the date of the application, to the best of applicant's knowledge and after

28 consideration of the disclosures in the attached Statement, applicant believes that the Firm and all

     1564297.2 26932                                       7
Case 9:19-bk-11573-MB                Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45               Desc
                                      Main Document    Page 8 of 28



 1   of its partners and associates are disinterested persons as that term is defined in 11 U.S.C.

2 §101(14), and neither the Firm nor any partners or associates of the Firm are connected with

 3 applicant, the debtor, debtor's creditors, any other party in interest, their respective attorneys and

4 accountants, or to this estate, and has no relation to any bankruptcy judge presiding in this district,

5 the Clerk of the Court or any relation to the United States Trustee in this district, or any person

6 employed at the Court or the Office of the United States Trustee, nor does the Firm or its attorneys

7 represent or hold an adverse interest with respect to the debtor, any creditor, or to this estate except

8 as follows:

9                        (a) Pacific Gas &Electric Company("PG&E")is scheduled with a general,

10             unsecured claim against the estate for $624,332.15. Until approximately June 17, 2018, the

11             Firm represented PG&E in other bankruptcy cases not involving the debtor. Walter K.

12             Oetzell was the primary attorney responsible for all matters involving PG&E. After he

13             departed the Firm, any open cases involving PG&E went with him. On or about January

14             29, 2019, PG&E commenced its own bankruptcy case under Chapter 11 of the Code. The

15             Firm has no involvement in the PG&E case and has not filed a claim in the PG&E case;

16                       (b) Brad Krasnoff, one of the partners (through his professional corporation) at the

17             Firm, was interviewed by the U.S. Trustee as a candidate to serve as Chapter 11 trustee in

18             this case;

19                       (c) two attorneys at banning-Gill (Brad D. Krasnoff and Richard K. Diamond) are

20             members of the panel of trustees for the Central District of California, and the Firm

21             represents them in that capacity in other cases unrelated to the debtor.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     1 1564297.2 26932
Case 9:19-bk-11573-MB          Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                Desc
                                Main Document    Page 9 of 28



     D.      Terms of Proposed Emulovment

2            The Firm will render services to the Trustee at the Firm's regular hourly rates, which may

3 be subject to adjustment from time to time. The current hourly rates are set forth in the Statement

4 of Disinterestedness. The Trustee and Firm have agreed, subject to the Court's approval, to the

5 ~ terms of the Firm's employment in the case.

6

7 ~.         Proposed Terms of Payment

8            Contemporaneously with the filing of this application, the Trustee intends to file a motion

9 to authorize the following procedures, which mirror the provisions of the Guide to Application for

10 Employment of Professionals and Treatment of Retainer promulgated by the Office ofthe United

11   States Trustee (the "Fee Guide"), for the Trustee and all of his professionals (including the Firm

12 and counsel for the Committee)to receive payments ofthe firm's accruing fees and costs on a

13 monthly basis.

14                   1.      The Firm will file a copy of the Firm's monthly billing statements itemizing
             the fees and costs  incurred by the Firm on behalf of the Trustee during the preceding month
15          ("Professional Fee Statement"), and will serve copies ofthe Professional Fee Statement
             upon the Debtor, the U.S. Trustee, those parties who request special notice in the Debtor's
16
             case, and upon any counsel for an official committee of unsecured creditors("Committee")
17           if a Committee is appointed by the U.S. Trustee in this case and the Committee employs
             counsel, or, if not appointed, upon the creditors holding the 201argest general unsecured
18           claims in this case.
19                   2.      If no objection to the Professional Fee Statement is filed and served within
             ten (10)days  after the service ofthe Professional Fee Statement, the Trustee shall pay to the
20
             Firm, from available free and clear or designated funds, 80% of such fees and costs, without
21           further notice, hearing or order ofthe Court. If a written objection to the Professional Fee
             Statement is filed by aparty-in-interest, the Trustee will not pay to the Firm the amount of
22           the disputed funds, until the objection has been resolved by the Court. Notwithstanding any
             objection to a Professional Fee Statement, the Firm may be paid any undisputed amount of
23           fees and costs represented by a Professional Fee Statement.
24
                     3.       No fees or costs paid to the Firm pursuant to the proposed monthly payment
25           procedures will be deemed to be allowed by the Court. No failure by any creditor or party-
             in-interest to object to any Professional Fee Statement will be deemed to be a waiver of any
26           objection to the Firm's fees and costs represented by such Professional Fee Statement. Any
             such objection will be reserved and may be asserted by any creditor or other party-in-
27           interest in connection with the filing of any fee application by the Firm. No fees or costs of
28           the Firm will be deemed to be allowed in this case, except only pursuant to an order ofthe
             Court with respect to a fee application filed by the Firm after notice and hearing.
     1564297.2 26932
Case 9:19-bk-11573-MB          Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                Desc
                               Main Document     Page 10 of 28


 1          -The Firm intends to apply to this Court for compensation in conformity with the

2 requirements of Bankruptcy Code Sections 330 and 331. The Firm understands that its

3 compensation in the Debtor's case will be subject to the approval of the Court. Any interim

4 payments paid to the Firm pursuant to the proposed monthly payment procedure will still be

 5 subject to allowance by the Court, upon appropriate application and noticed hearing.

6           Periodically throughout the case, the Firm will file appropriate interim fee applications and

 7 eventually a final fee application, seeking final allowance of all fees and costs. Upon allowance of

 8 such fees and costs, the Trustee will pay to the Firm the difference between the amounts allowed to

G the Firm and any interim compensation paid to the firm. The Firm understands and agrees that, if
]

10 aggregate interim payments made to the Firm exceed the amount that is ultimately allowed to the

1 1 Firm, the Firm will be required to, and will, promptly repay to the Trustee such difference.

12

13 F.       General Provisions/Disclosures

14          There will be no written employment agreement between applicant and banning-Gill, apart

15 from this application and the order entered upon this application. The only source of payment of

16 compensation for banning-Gill will be from this estate, as may be approved and ordered paid by

17 the Court after notice and hearing. No retainer has been paid or will be paid to banning-Gill.

18

19 G.       Prayer

20          WHEREFORE,applicant prays the Court to enter its order authorizing him to employ

21   banning-Gill as his general counsel, effective as of October 21, 2019, as an administrative expense

22 in this bankruptcy case, and for such other and further relief as may be determined just and proper.

23

24 DATED: November L,2019

25
                                                      MICHAEL . MC O            ELL
26                                                    Chapter 11 T ustee

27

28

     564297.1 26932                                   10
Case 9:19-bk-11573-MB             Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45             Desc
                                  Main Document     Page 11 of 28



                        STATEMENT OF DISINTERESTEDNESS FOR EMPLOYMENT
                            QF PROFESSIONAL PERSON UNDER F.R.B.P. 2014
2

           1.     Name, address and telephone number of the professional ("the Professional" or "the
     "Firm")submitting this Statement:
Ll
                        banning, Gill, Israel &Krasnoff, LLP
                        1901 Avenue ofthe Stars, Suite 450
                        Los Angeles, CA 90067-6006
                        T:310-277-0077
7                       F:310-277-5735

                   Attached hereto as Exhibit "1" and incorporated by reference herein, is a copy of the
   resume for the Firm.
]G

10         2.      The services to be rendered by the Professional in this case are (specify): See pages
   5 and 6  within the Application.
11
           3.      The terms and source of the proposed compensation and reimbursement of the
12 Professional  are (specify): See pages 9 and 10 of the within Application. See Exhibits "2" and "3"
   for 2019 rates.
13
           4.      The nature and terms of retainer (i.e., nonrefundable versus an advance against fees)
                                            None
14 held by the Professional are (specify):

15         5.      The investigation of disinterestedness made by the Professional prior to submitting
   this Statement consisted of(specify): Conflicts check of 201argest creditors and parties who have
16 appeared in the case

17         6.      The following is a complete description of all ofthe Professional's connections with
   the debtor, principals of the debtor, insiders, the debtor's creditors, any other party or parties in
                                            and accountants, the United States Trustee or any person
18 interest, and their respective attorneys
   employed in the Office ofthe United States Trustee (specify, attaching extra pages as necessary):
19
             (a)Pacific Gas &Electric Company("PG&E")is scheduled with a general, unsecured
20            claim against the estate for $624,332.15. Until approximately June 17, 2018,the Firm
              represented PG&E in other bankruptcy cases not involving the debtor. Waller K. Oetzell
21            was the primary attorney responsible for all matters involving PG&E and when he departed
              the Firm, any open cases involving PG&E went with him. On or about January 29, 2019,
22            PG&E commenced its own bankruptcy case under Chapter 11 of the Code. The Firm has
              no involvement in the PG&E case and has not filed a claim in the PG&E case;
23

24           (b)Brad Krasnoff, one ofthe partners (through his professional corporation) at the Firm,
              was interviewed by the U.S. Trustee as a candidate to serve as Chapter 11 trustee in this
25            case;
26           (c)two attorneys at banning-Gill(Brad D. Krasnoff and Richard K. Diamond)are members
27            of the panel of trustees for the Central District of California, and the Firm represents them
              in that capacity in other cases unrelated to the debtor.
28

      1564297.2 26932                                   11
Case 9:19-bk-11573-MB           Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45               Desc
                                Main Document     Page 12 of 28



            7.      The Professional is not a creditor, an equity security holder or an insider ofthe
     debtor, except as follows (specify, attaching extra pages as necessary): None
 2
           8.       The Professional is not and was not, within two(2) years before the date ofthe
 3 filing of the petition herein, a director, officer or employee ofthe debtor.

 4         9.      The Professional neither holds nor represents any interest materially adverse to the
   interest ofthe estate or of any class of creditors or equity security holders, by reason of any direct
 5 or indirect relationship to, connection with, or interest in, the debtor, or for any other reason, except
   as follows (specify, attaching extra pages as necessary): None
 6
           10.     Name, address and telephone number ofthe person signing this Statement on behalI~
 7 ofthe Professional and the relationship of such person to the Professional (specify):

 8                      Eric P. Israel, Partner
                        banning, Gill, Israel &Krasnoff, LLP
 9                      1901 Avenue ofthe Stars, Suite 450
                        Los Angeles, CA 90067-6006
10
                        T: 310-277-0077
11                      F:310-277-5735

12         1 1.   The Professional is not a relative or employee ofthe United States Trustee or a
     Bankruptcy Judge, except as follows (specify, attaching extra pages as necessary):
13
                        None
14
              12.       Total number of attached pages of supporting documentation: 9
15
            13.    After conducting or supervising the investigation described in Paragraph 5 above, I
16 declare under penalty of perjury under the laws ofthe United States of America, that the foregoing
   is true and correct except that I declare that Paragraphs 6 through 11 are stated on information and
17 belief.

18            Executed on November ~,2019, at Los Angeles, California.
19

20

21                                                           ERIC P. IS   EL
22

23

24

25

26

27

2K

     1 564297.1 26932                                   12
Case 9:19-bk-11573-MB   Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45   Desc
                        Main Document     Page 13 of 28




                              EXHIBIT "1"

                                                                                  13
Case 9:19-bk-11573-MB       Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                  Desc
                            Main Document     Page 14 of 28


                                                                                   1901 AVENUE OF THE STARS
                                                                                                  SUITE 450
                                                                         LOS ANGELES, CALIFORNIA 90007-6OOE

                                                                                       (310)277-0077 - TEt
                                                                                       (310)277-5735 - Fnx
                            DAMNING GILL
                                       FIRM RESUME

              banning, Gill, Israel &Krasnoff,LLP (the "Firm")is a California limited
     liability partnership composed of several professional corporations, located in Los
     Angeles, California. The Firm has been engaged in the practice oflaw with an
     emphasis on debtor-creditor relations, bankruptcy and reorganization matters
     since 1953. Since 1981, its principal office has been located in Century City and
     is presently at 1900 Avenue ofthe Stars, 11`'' Floor, Los Angeles, California.

              Within its area ofdebtor-creditor specialization, the Firm operates in three
      areas, focusing on(1)creditors' rights and debtors' rights, including the
      representation of lessors, lessees, creditors and creditors' committees, the
      prosecution on creditors' behalf of relief from stay actions, actions to determine
      non-dischargeability of debts under the Bankruptcy Code, and matters involving
      executory contracts and leases, out of court workouts, reorganizations and the
      like,(2)debtors' estates, including representation of large Chapter 11 debtor
      estates, and (3)representation of chapter 7 and chapter 11 Trustees, State Court
      Receivers, assignees for the benefit of creditors and disbursing agents under
      chapter 11 plans or in out of court workouts. Members ofthe Firm are qualified
      to and do serve as State Court appointed Receivers and as chapter 7 and operating
      chapter 11 Trustees in the United States Bankruptcy Court for the Central District
      of California and in the Superior Courts ofthe State of California.

              The Firm has represented numerous banks, title insurance companies, and
      other financial institutions, as well as representing corporations, partnerships,
      professional corporations, limited liability companies and individuals in work-
      outs, reorganizations, and liquidations ofreal estate (hotels, apartment buildings,
      office buildings, shopping centers, residential property and undeveloped
      property), construction, wholesale, retail, food service, and law firms, among
      others. Among other clients, the Firm has represented the City of Los Angeles,
      San Diego County Airport Authority, San Francisco Airport Authority, Time-
      Warner Entertainment Co. LP and its divisions and affiliates, including but not
      limited to Warner Bros. and Warner Home Video, and Turner Broadcasting
      System, Inc. and its divisions, affiliates and subsidiaries, in bankruptcy-related
      matters. It has in the past represented several professional (medical and legal)
      firms in creditor workouts and reorganizations.




                                                                                                         14
 Case 9:19-bk-11573-MB        Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                 Desc
                              Main Document     Page 15 of 28



DANNING, GILL,ISRAEL & KRASNOFF,L►.r




                The Firm has represented many debtors in chapter 11 reorganization,
        including MMPI and its affiliates; it represented State Street Bank and Trust
        Company as a member of the Official Committee of Creditors Holding Unsecured
        Claims in the Orange County Chapter 9 case; and it represented the City of Los
        Angeles in the Eastern Airlines, Pan American World Airways, Continental
        Airlines, Trans World Airlines (both cases), America West Airlines and Damson
        Oil Co. chapter 11 cases, which cases were pending in various bankruptcy courts
        across the United States, and San Francisco and San Diego airports in various
        bankruptcy related assignments. The Firm has also represented the Creditors'
        Committees in the Maxicare, Watts Health and numerous other health care related
        reorganizations. Attorneys at the firm have served as and represented bankruptcy
        or reorganization trustee or other fiduciaries in the matters of Oasis Petroleum,
        Producers Sales Organization and Financial Corporation of America, the parent of
        American Savings and Loan, Namvar, Medpartners, APX and Empire Land, each
        multi-million dollar bankruptcy court operations and/or liquidations. In addition,
        individual attorneys within the Firm have various areas of expertise, including
        qualification to serve as reorganization and liquidation counsel and administrators
        in all California bankruptcy, federal, district and state courts and out-of-court
        workouts; appellate matters; trustees' avoiding powers; and landlord/tenant
        relations with particular reference to those rights in bankruptcy.

                The Firm has an on-going commitment to the advancement of the
         educational and professional skills of its members and is active in bar
         organizations involved in the bankruptcy and reorganization field, including the
         Financial Lawyers Conference, the Insolvency Committee of the Business Law
         Section of the California State Bar and the Los Angeles Bankruptcy Forum.

                Biographical data with respect to each partner, of counsel, associate, staff
         attorney, fiduciary and paralegal assistant is contained in the following section.




                                                                                                      15
  Case 9:19-bk-11573-MB       Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                Desc
                              Main Document     Page 16 of 28



DANNING, GILL,ISRAEL & KRASNOrF,~Lr




                                  ATTORNEY BIOGRAPHIES
              Partners:

                Eric P. Israel, a Professional Corporation. Mr. Israel was admitted to the
        California bar in 1987. His educational background is as follows: He hulas
        degrees from the University of California at Los Angeles (B.A., 1981)and
        Southwestern University (J.D., with honors, 1987). Member, Southwestern
        University Law Review. He is a member ofthe Financial Lawyers Conference,
        The California(Board Member), Los Angeles and Orange County Bankruptcy
        Forums, and the Los Angeles County (Commercial Law and Bankruptcy Section,
        Bankruptcy Committee), Los Angeles County Bar and American Bar
        Associations. He has served as an editor ofthe California Bankruptcy Journal
        since 1998 and was special issue editor for the Special Trustee Issue(26 Cal.
        Banlcr. J. vol. 26 (2002)); Mr. Israel currently serves as co-managing editor ofthe
        California Bankruptcy Journal. He was the Chairman ofthe Commercial Law
        and Bankruptcy Section ofthe L.A. County Bar Association (2014-2015) and
        Chairman of its Bankruptcy Committee(2013-2015)(formerly its Vice-Chair,
        Programs Chair and Secretary). He is a certified mediator through the Straus
        Institute for Dispute Resolution ofthe Pepperdine University School of Law and
        has served on the panel of mediators for the Bankruptcy Courts for the Central
        District of California from the inception ofthe mediation program in 1995 to the
        present. He has lectured and written on bankruptcy related matters. He authored
        the articles "Hints on Making the Most of Your Estate's Assets: Often
        Overlooked Methods to Maximize Equity", 26 Cal. Bankr. J. 199(2002) and "Of
        Racketeers, RICO,the Enterprise-Separateness Issue and Chicken Little: What's
        Really Falling?" 17 Sw. L. Rev. 565 (1988).

               John N. Tedford,IV, a Professional Corporation. Mr. Tedford was
        admitted to the California Bar in 1999. His educational background is as follows:
        University of Southern California(B.S., 1996); University of Southern California
        School of Law (J.D., 1999). Judicial Extern to the Honorable Kathleen P. March,
        Fall 1998 and Spring, 1999. Relief Law Clerk to the Honorable Alan M. Ahart,
        Ellen Carroll and Kathleen P. March, 1999-2001. Law Clerk to the Honorable
        Alan M. Ahart, 2001-2002. He is admitted to practice in the Central District of
        California. He is a member ofthe California State Bar Association, Financial
        Lawyers Conference and the Los Angeles Bankruptcy Forum.

                Uzzi O. Raanan, a Professional Corporation. Mr. Raanan was admitted to
        the California State Bar in 1992 and to the Washington, D. C. Bar in 1995. His
        educational background is as follows: San Diego State University (B.A., 1988);
        University of the Pacific, McGeorge School ofLaw (J.D., 1992). He is admitted
        to practice in the Central and Eastern Districts of California, and in the Ninth
        Circuit Court of Appeals. He is Vice-Chair of Marketing &Outreach for the


                                                                                                     16
  Case 9:19-bk-11573-MB       Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                 Desc
                              Main Document     Page 17 of 28



DANNING,GILL,ISRAEL & KRASNOFF,[,Lr




        Business Law Section of the California State Bar, past Co-Chair ofthe Insolvency
        Law Committee ofthe California State Bar, past President ofthe Beverly Hills
        Bar Foundation, and a member ~fthe Beverly Hills Bar Association Board of
        Governors, Financial Lawyers Conference and the Los Angeles Bankruptcy
        Forum. Mr. Raanan represents creditors and debtors, creditor committees, as well
        as court-appointed receivers and bankruptcy trustees, with regard to insolvencies,
        bankruptcy pre-planning and filing, state and federal court litigation, and
        Commercial Law disputes. He also specializes in handling appeals and a myriad
        of other issues arising in bankruptcy. Mr. Raanan is fluent in Hebrew.

                Brad D. Krasnoff. Mr. Krasnoff was admitted to the California Bar in
        1986. His educational background is as follows: University of California at Los
        Angeles(B.A., 1982, Magna Cum Laude; J.D., 1986,Phi Beta Kappa). Extern,
        United States Attorney's Office, Civil Division, 1985. He is a member ofthe
        California State Bar Association, the Financial Lawyers Conference, the Los
        Angeles Bankruptcy Forum and the National Association of Bankruptcy Trustees.
        Since 1997, he has served as a Chapter 7 Panel Trustee appointed by the United
        States Trustee for the Central District of California. He authored the article "Case
        Control? Electing a Chapter 7 Trustee: The Trustee's Viewpoint", California
        Bankruptcy Journal, Vol. 26(2002)258.

               Zev Shechtman. Mr. Shechtman was admitted to the California Bax in
        2009. His educational background is as follows: University of California at
        Santa Cruz(B.A., 2003); New York UniversiTy(M.A., 2006); University of
        Southern California School of Law (J.D., 2009). He is admitted to practice in the
        United States District Court, Central District of California. He is a member ofthe
        California State Bar Association, Beverly Hills Bar Association, Los Angeles
        Bankruptcy Forum and the Financial Lawyers Conference.

                 George E. Schulman, a Professional Corporation. Mr. Schulman was
         admitted to the California Bar in 1975. He was admitted to the New York Bar in
         1972. His educational experience is as follows: Queens College(B.A. 1968);
         New York University School ofLaw (J.D. 1971). He is a member ofthe Los
         Angeles County, Beverly Hills, American and New York Bar Associations, and a
         member ofthe State Bar of California. He is First Vice-Chair of the Antitrust and
         Trade Regulation Section ofthe Los Angeles County Bax Association. He is
         admitted to practice in all courts in California and New York, in the United States
         District Courts for the Central, Northern, Southern and Eastern Districts of
         California, the United States Court of Appeals for the Second, Ninth and Tenth
         Circuits, and the United States Supreme Court. He specializes in litigation, with a
         special emphasis on bankruptcy, insolvency and receivership. He has served as a
         Federal Court receiver and has been appointed as a Chapter 11 and Chapter 7
         trustee by the United States Trustee.


                                                                                                      17
  Case 9:19-bk-11573-MB        Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45               Desc
                               Main Document     Page 18 of 28


DANNING, GILLS ISRAEL chi KRASNOFF~ [,[.r




         2.      Of Counsel:

                  Richard K. Diamond, a Professional Corporation. Mr. Diamond was
          admitted to the California Bar in 1976. His educational background is as follows:
          University of California, Berkeley (A.B. 1973); Uiuversity of California, Los
          Angeles(J.D. 1976); Phi Beta Kappa; Order of the Coif. He is a Fellow ofthe
          American College of Bankruptcy. Mr. Diamond is a member of the Business
          Law Section ofthe State Bar of California and served as the chair of its
          Debtor/Creditor Relations and Bankruptcy Committee(1990 and 1991). He is a
          past President of the Los Angeles Bankruptcy Forum. He serves as a Chapter 7
          Panel Trustee appointed by the United States Trustee for the Central District of
          California. Mr. Diamond has specialized in reorganization and insolvency
          matters duxing the entire period of his practice.


         3.     Associates:

                 Aaron E. de Leest was admitted to the California Bar in 2001. His
          educational background is as follows: Biola University (B.A., 1998);
          Southwestern University School ofLaw (J.D., 2001). Judicial Extern to The
          Honorable Barry Russell, 2000. He is admitted to practice in the United States
          Court of Appeals for the Ninth Circuit, and the United States District Court,
          Northern and Central Districts of California. He is a member ofthe California
          State Bar Association, Los Angeles County Bar Association, Financial Lawyers
          Conference, Los Angeles Bankruptcy Forum, and the Beverly Hills Bar
          Association.

                  Michael G. D'Alba was admitted to the New Jersey State Bar in 2005 and
          to the California State Bar in 2009. His educational background is as follows:
          Princeton University (A.B., 1998); Rutgers University School ofLaw (J.D.,
          2005). He is admitted to practice in the Central District of California. He is a
          member ofthe California State Bar Association, Financial Lawyers Conference
          and the Los Angeles Bankruptcy Forum.

                  Sonia Singh was admitted to the California Bar in 2016. Her educational
          background is as follows: Claremont McKenna College (B.A., 2013); UCLA
          School of Law (J.D., 2016). Judicial Extern to the Honorable Julia W. Brand,
          2015. She is admitted to practice in the United States District Court, Central
          District of California. She is a member of the California State Bar Association,
          the Financial Lawyers Conference and the Los Angeles Bankruptcy Forum.
  Case 9:19-bk-11573-MB        Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                Desc
                               Main Document     Page 19 of 28


DAMNING,GILL,ISRAEL & KRASNOFF, Lr.r




        4.     Fiduciary:

                David A. Gill, a Professional Corporation. Mr. Gill was admitted to the
        California Bar in 1962. His educational background is as follows: University of
        California at Los Angeles (B.A., 1958); Stanford University (J.D., 1961). He is a
        former member of the Los Angeles County Bar Associations(Chair ofthe
        Commercial Law and Bankruptcy Section 1984-85), he is a member ofthe
        American Bar Association(Member, Consumer Bankruptcy and Business
        Bankruptcy Committees, Section of Corporation, Banking and Business Law,
         1976-date), the State Bar of California(Member, Committee on Debtor-Creditor
        Relations and Bankruptcy, 1976-1982) and an associate member of the Society of
        Professionals in Dispute Resolution. He is a Fellow ofthe American College of
        Bankruptcy and was named a "Southern California Super Lawyer" in 2004 and
        annually thereafter. Mr. Gill has specialized in representation of debtors and
        creditors in reorganization, and in administration of estates in receiverships and
        bankruptcies. He represents debtors in reorganizations, workouts and
        liquidations, and represents creditors and creditors' committees, trustees and
        receivers. He frequently serves as an operating and liquidating trustee and
        receiver appointed by the United States District Court, the United States Trustee
        in the United States Bankruptcy Court and also by the Superior Court ofthe State
        of California, and is qualified as a Mediator in the Bankn~ptcy Court and U.S.
        District Court for the Central District of California. Mr. Gill is admitted to
        practice in these courts, various other federal courts, the Court of Appeals for the
        Ninth Circuit, and the Supreme Court ofthe United States. He has lectured and
        written on bankruptcy and receivership related matters. He is the author of
        "Personal Bankruptcy and Wage Earner Plans"(Calif. C.E.B. 1971) and co-editor
        of"Basic Bankruptcy", Matthew Bender, 1992.



        5.            al
               Parale~~al Assistants:

                Valerie G. Radocav is a senior bankruptcy and litigation paralegal who
         received her paralegal certificate from the University of West Los Angeles in
         1983. She holds specialized certificates in the litigation and real estate areas.

                Aracelli P. Panta is a bankruptcy paralegal who received her Bachelor of
         Arts degree from the University of California at Los Angeles in 1992 and her
         paralegal certificate from the University of California at Los Angeles' Extension
         Program in 1994.




                                                                                                      19
 Case 9:19-bk-11573-MB        Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                   Desc
                              Main Document     Page 20 of 28


DANNING,GILL,ISRAEL & KRASNOFF,[,Lr




                Danielle Krasnoffjoined the firm in 2016 and is a Bankruptcy Trustee
        Administrator. Ms. Krasnoff has worked as a Trustee Assistant since 2011, in
        the tax and accounting field for nearly 20 years, as a Human Resources
        Administrator at a large Century City Law firm for approximately 10 years and as
        a legal assistant for various attorneys in the insolvency field over the course of her
        career.




                                                                                                        20
Case 9:19-bk-11573-MB   Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45   Desc
                        Main Document     Page 21 of 28




                             EXHIBIT "2"

                                                                                  21
Case 9:19-bk-11573-MB   Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45   Desc
                        Main Document     Page 22 of 28


             DANNING,GILL,ISRAEL & KRASNOFF,LLP
                    YEAR 2019 SCHEDULE OF
                  RATES FOR PROFESSIONALS


         INITIALS       ATTORNEY NAME                           HOURLY
                                                                 RATE

           RKD          Richard K. Diamond                       695.00
           EPI          Eric P. Israel                           670.00
           JNT          John N. Tedford,IV                       625.00
           UOR          Uzzi O. Raanan                           625.00
           BDK          Brad D. Krasnoff                         670.00
            ZS          Zev Shechtman                            495.00
           GES          George E. Schulman                       650.00


           AED          Aaron E. de Leest                        565.00
           MGD          Michael G. D'Alba                        510.00
            SS          Sonia Singh                              350.00


              PARAL~GALS/LEGAL ASSISTANTS/LAW CLERKS


           VGR          Valerie G. Radocay (Senior Paralegal)    250.00
           DTK          Danielle Krasnoff                        210.00
            SP          Aracelli Panta                           210.00




                                                                                  22
Case 9:19-bk-11573-MB   Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45   Desc
                        Main Document     Page 23 of 28




                              EXHIBIT "3"

                                                                                  23
Case 9:19-bk-11573-MB                      Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                                            Desc
                                           Main Document     Page 24 of 28


                           2019 RATS FOR REIMI3URSEMrNT OF EXPENSES


Keprographic Expense (Photocopy, Scan, Print)........................................................$ .20 per page

Facsimile -Incoming .................................................................................................. `~ .20 per page

Facsimile -Outgoing..................................................................................................$1.00 per page

Mileage ...........................................................IRS Kate for Business Use (currently 0.58 per mile)

Telephone........................................................................................................................Actual Cost

Postage ............................................................................................................................Actual Cost

Messengers......................................................................................................................Actual Cost

Overnight Mai1................................................................................................................Actual Cost

On-line Computer Reseal•ch ............................................................................................Actual Cost

Filing rees.......................................................................................................................Actual Cost

Deposition or Witness .Fees ............................................................................................Actual Cost

Parking ............................................................................................................................nctual Cost




                                                                                                                                                  24
       Case 9:19-bk-11573-MB                    Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                                      Desc
                                                Main Document     Page 25 of 28



                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): CHAPTER 11 TRUSTEE'S NOTICE OF
APPLICATION AND APPLICATION TO EMPLOY DANNING GILL ISRAEL 8~ KRASNOFF LLP AS GENERAL
BANKRUPTCY COUNSEL will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November 14,
2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                      O Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 14. 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
HVI Cat Canyon, Inc.
630 Fifth Avenue
Suite 2410
New York, NY 10111


                                                                                       ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 14. 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Delivery to be delivered by November 1~ 2019
The Honorable Martin R. Bash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1St Floor outside entry to Intake Section
Woodland Hills, CA 91367
                                                                                       ❑ Service infprmation continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoi~ is true and



 November 14, 2019                        Vivian Servin
 Date                                     Printed Name




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                  Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                                      Desc
                                              Main Document     Page 26 of 28
                                    ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THG COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")


  •    William C Beall       will@beallandburkhardt.com, carissa@beallandburkhardt.com

  •    Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  •    Marc S Cohen        mscohen@loeb.com, klyles@loeb.com

  •    Alec S DiMario       alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

  •    Karl J Fingerhood        karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

  •    H Alexander Fisch        Alex.Fisch@doj.ca.gov

  •    Don Fisher      dfisher@ptwww.com, tblack@ptwww.com

  •    Brian D Fittipaldi      brian.fittipaldi@usdoj.gov

  •    Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

  •    Karen L Grant        kgrant@silcom.com

  •    Ira S Greene      Ira.Greene@lockelord.com

  •    Matthew C. Heyn         Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

  •    Brian L Holman         b.holman@musickpeeler.com

  •    Eric P Israel     eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

  •    Razmig Izakelian        razmigizakelian@quinnemanuel.com

  •    Alan H Katz       akatz@lockelord.com

  •    John C Keith       john.keith@doj.ca.gov

  •    Jeannie Kim       jkim@friedmanspring.com

  •    Brian M Metcalf        bmetcalf@omm.com

  •    David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   •   Darren L Patrick        dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

   •   Jeffrey N Pomerantz         jpomerantz@pszjlaw.com

   •   Todd C. Ringstad        becky@ringstadlaw.com, arlene@ringstadlaw.com

   •   Mitchell E Rishe       mitchell.rishe@doj.ca.gov

   •   Daniel A Solitro       dsolitro@lockelord.com, ataylor2@lockelord.com

   •   Ross Spence ross@snowspencelaw.com,
       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                   F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                   Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                                       Desc
                                               Main Document     Page 27 of 28
   •    Jennifer Taylor      jtaylor@omm.com

   •    John N Tedford        jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

   •    Salina R Thomas         bankruptcy@co.kern.ca,us

   •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •    Fred Whitaker        Ishertzer@cwlawyers.com

   •    William E. Winfield        wwinfield@calariys.com, scuevas@calattys.com

   •    Emily Young        pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

2. SERVED BY UNITED STATES MAIL:

20 LARGEST CREDITORS




 Santa Barbara County Treasurer-Tax              Allen Matkins Leck Gamble                           Diamond McCarthy LLP
 Collector                                       865 South Figueroa Street                           909 Fannin Street
 105 E. Anapamu St., Suite 109                   Suite 800                                           37th Floor Two Houston Center
 Santa Barbara, CA 93102                         Los Angeles, CA 90017-2543                          Houston, Texas 77010


                                                  Akin Gump Straus Hauer &Feld
 Santa Barbara County-APCD                                                                           Santa Barbara County P&D
                                                  1999 Avenue ofthe Stars
 260 NORTH SAN ANTONIO RD.,                                                                          123 East Anapamu Street
                                                  Suite 600
 SANTA BARBARA,CA 93110                                                                              Santa Barbara, CA 93101
                                                  Los Angeles, CA 90067


 W. J. Kenny Corp.                                                                                   Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T              PG&E
                                                                                                     CIO M H Whittier Corp.
 Bank                                            77 Beale St
                                                                                                     1600 Huntington Drive
 One M&T Plaza                                   San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                 J. P. Morgan-Chase
                                                                                                     WEST COAST WELDING &
 William W.Jenny Jr.                             Attn: Michael Kemey
                                                                                                     CONSTR.I
 5101 East Camino Alisa                          450 West 33rd Street, 15th Floor
                                                                                                     2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                 New York, NY 10041


                                                                                                     Larsen O'Brien LLP
 Sherrill A. Schoepe                              Andrew Kurth LLP
                                                                                                     555 South Flower
 14974 Adams Dr.                                  600 Travis Suite 4200
                                                                                                     Suite 4400
 Pauma Valley, CA 92061                           Houston, TX 77002
                                                                                                     Los Angeles, CA 90071



 Victory Oil                                      California Department of Conservation              Diane T. Walker
 222 West 6th Street. Suite 1010                  801 K Street                                       748 Oceanville Road
 San Pedro, CA 90731                              Sacramento, CA 95814                               Stonington, ME 04681-9714




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 509 Filed 11/14/19 Entered 11/14/19 16:19:45                                       Desc
                                               Main Document     Page 28 of 28

Stoner Family Trust
                                                 Charles C. Albright Trustee
James G. Sanford Trustee
                                                 729 West 16th Street #B8
100 West Liberty Street. Suite 900               Costa Mesa, CA 92627
Reno, NV 89501


OFFICIAL COMMITTEE OF UNSECURED CREDITORS


                                                 Escolle Tenants in Common
Brian Corson                                                                                        Pacific Petroleum California, Inc.
                                                 215 N. Lincoln Street                              POB 2646
X990 Lichen Place                                Santa Maria, CA 93458
Templeton, CA 93465                                                                                 Santa Maria, CA 93457
                                                 Attn: Vincent T. Martinez


REQUESTS FOR SPECIAL NOTICE

                                                 Attornevs for Eller Family Trust
Attorneys for Bu ganko                           Cummins &White, LLP                                William Winfield
Philip W. Ganong                                 Attn: Fred M. Whitaker, P.C.                       Nelson Comis Kettle &Kinney LLP
Ganong Law                                       Ashley Bolduc                                      300 e. Esplanade Drive, Suite 1170
930 Trustun Avenue, Suite 102                    2424 S.E. Bristol Street, Suite 300                Oxnard, CA 93036
Bakersfield, CA 93301                            Newport Beach, CA 92660




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                    F 9013-3.1.PROOF.SERVICE
